Citation Nr: 1623245	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  14-02 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a nerve disability of the lower extremities, including as due to herbicide exposure.

2.  Entitlement to service connection for a nerve disability of the right arm, including as due to herbicide exposure.

3.  Entitlement to service connection for a nerve disability of the left arm, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from February 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and February 2013 rating determinations of the Department of Veteran Affairs (VA) Regional Office (RO) located in New Orleans, Louisiana.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In consideration of Clemons and the other diagnoses of record, the Board has recharacterized the claims as reflected on the title page.

During the course of his appeal, the Veteran and his spouse appeared at a videoconference hearing in March 2015 before a Board member who is no longer employed by the Board.  VA regulations require that the Board member who conducts a hearing shall participate in making the final determination of the claim.  38 C F R § 20 707 (2015).  The Veteran was apprised of this in correspondence dated in April 2016, and he responded in April 2016 that he did not desire another hearing.  A transcript of the March 2015 hearing remains associated with the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's claim should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a left foot wound, service connection for back problems, and a total disability rating based on individual unemployability due to a service-connected disability (TDIU) have been raised by the record during October 2013 and February 2016 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted by the Veteran's representative in a March 2014 statement, the Veteran asserts that he was having problems with peripheral neuropathy while on active duty.  The Veteran also contends that his claimed disabilities were caused by exposure to herbicides in Vietnam.

The Veteran's active service included a period of service in Vietnam.  Thus, exposure to herbicides is conceded.  Moreover, in an October 1968 report of medical history for separation the Veteran reported that he had cramps in his legs.  

VA treatment records in March 2006 and private treatment records in November 2010 showed a tremor/right upper extremity tremor.

The Veteran was afforded a VA examination in December 2010 in which the examiner diagnosed sensory peripheral neuropathy and early autonomic neuropathy with numbness, tingling, and pain in both feet.  The examiner stated that the etiology was unknown.  The examiner indicated that a medical opinion was not requested; thus, no medical opinion was provided.

Private treatment records in February 2011 showed an assessment of questionable bilateral lower extremity neuropathy.  Private treatment records in March 2012 showed diagnoses of peripheral neuropathy, restless leg syndrome, and right hand intention tremor.

Given the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any lower or upper extremity nerve disability, diagnosed during the pendency of this claim, and its relationship, if any, to his period of service and/or his conceded herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

To this point, the Board notes that VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases, are presumptively service-connected.  38 U.S.C.A. § 1116(a) (1) (West 2014); 38 C.F.R. § 3.309(e) (2015).  In addition, effective for claims such as this one pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013)).  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  Under the new version of the regulation, early onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.

The Board notes that, although the Veteran has sought entitlement to service connection for his nerve disabilities as due to Agent Orange exposure, the availability of service connection on a presumptive basis does not preclude consideration of service connection based on other theories of entitlement.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015).  Organic diseases of the nervous system such as peripheral neuropathy are chronic and presumed service connected if they manifest to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a) (1) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a).  Moreover, establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease.  38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding VA and private treatment records of the Veteran and associate them with the record.
 
2.  Schedule the Veteran for the appropriate VA examination to assist in determining the nature and etiology of any nerve disabilities diagnosed during the pendency of this claim.  Access to the entire electronic claims files, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  All necessary tests should be performed.  The examiner is requested to answer the following:

(a) Identify all nerve disabilities, both upper and lower extremities, diagnosed during the pendency of this appeal to include any tremor of the right upper extremity or hand, sensory peripheral neuropathy, early autonomic neuropathy, questionable bilateral lower extremity neuropathy, and restless leg syndrome.

In answering this question, the examiner should consider the Veteran's statements that he had problems with peripheral neuropathy while on active duty and complained of cramps in his legs in October 1968. 

(b) Is it at least as likely as not (50 percent probability or greater) that the symptoms described by the Veteran were an early manifestation of his peripheral neuropathy or were indicative of acute or subacute peripheral neuropathy or early onset peripheral neuropathy?

(c) Is it at least as likely as not (50 percent probability or greater) that any diagnosed nerve disabilities had their onset in service or are otherwise etiologically related to service, to include as a result of conceded exposure to herbicides in Vietnam?  

In answering this question, the examiner should not use as a basis for the opinion the fact that peripheral neuropathy (other than acute or subacute or early onset peripheral neuropathy) is not on the list of diseases presumed service connected in veterans exposed to Agent Orange.

A complete rationale should accompany any opinion provided.  

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.
 
3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


